EXHIBIT (a)(1) Offering Memorandum TerreStar Corporation TerreStar Holdings Inc. and TerreStar Networks Inc. Offers to Exchange the Original Securities for the Exchange Securities as Set Forth in the Tables below and Solicitation of Consents for (a) Amendments to the Series B Preferred Certificate of Designations, (b) Amendments to the 6.5% Notes Indenture and (c)Approval of the Exchange Offers and Solicitation by the Holders of the 6.5% Notes The Original Securities The Exchange Securities (1) All outstanding shares of Series A Cumulative Convertible Preferred Stock (“Series A Preferred”) of TerreStar Corporation (“TSC”)for Up to 90,000 shares of Series F Preferred Stock (“Sub Series F Preferred”) of TerreStar Holdings Inc. (“Holdings”) (2) All outstanding shares of Series B Cumulative Convertible Preferred Stock of TSC (“Series B Preferred,” collectively with the Series A Preferred, “Series A&B Preferred”) for Up to 318,500 shares of Sub Series F Preferred of Holdings (3) All outstanding shares of Series E Junior Participating Preferred Stock of TSC (“Series E Preferred”) for Up to 300,000 shares of Series G Junior Preferred Stock of Holdings (“Sub Series G Preferred”) The Exchange Offers and Solicitation will expire at 5:00 p.m., New York City time, on Thursday, February 4, 2010, unless extended or earlier terminated (the “Expiration Time”).Withdrawal rights for tenders of each series of Original Securities and withdrawal rights for Consents will expire at the Expiration Time.All capitalized terms that are not defined above have the meanings given them in this Offering Memorandum.It is expected that the Expiration Time will be extended to 5:00 p.m. New York City time, on the Schedule 14A Date (as defined on page9 herein) if such date occurs after February 4, 2010. None of TerreStar Corporation, TerreStar Networks Inc., TerreStar Holdings Inc., the Exchange and Information Agent or any of their respective affiliates makes any recommendation as to whether or not holders should tender Original Securities or deliver Consents in response to the Exchange Offers and Solicitation.Each holder must make his, her or its own decision as to whether to participate in the Exchange Offers and Solicitation. TerreStar Corporation, a Delaware corporation (“TSC”), and TerreStar Holdings Inc., a
